IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                                                               r-
                                                                                ,        r-L.:


 In the Matter of the Personal Restraint of     No. 75381-9-1                           rnr,

 GARY TIMOTHY MCCALLUM,                         DIVISION ONE

                      Petitioner.               UNPUBLISHED OPINION

                                                FILED: January 16, 2018
                                                                                  CJ1



       LEACH, J. — Gary McCallum collaterally challenges his 2014 conviction for

assault in the third degree. He contends that his trial counsel provided ineffective

assistance by failing to pursue a self-defense theory, failing to request a no-duty-

to-testify instruction, failing to object to testimony, and committing other errors.

Because McCallum cannot show that trial counsel's conduct fell below an objective

standard of reasonableness, his claim fails.      We deny McCallum's personal

restraint petition (PRP).

                                    BACKGROUND

       Michael Daniels and his wife, Loni Daniels, lived together in a 36-foot fifth

wheel recreational vehicle (RV). Loni's daughter, Mary McCallum, is married to

the petitioner.1 Loni gave Mary up for adoption at birth. Loni and Mary maintained



      1 Loni Daniels shares Michael Daniels' last name. Mary and Tawnya
McCallum share Gary McCallum's last name. To avoid confusion, we refer to Loni,
Mary, and Tawnya by their first names.
No. 75381-9-1/ 2


infrequent contact throughout Mary's life, but they had a difficult relationship. They

had not seen each other in over a year when McCallum assaulted Daniels.

       One night, after 2:00 a.m., when Loni was away, McCallum, Mary, and

McCallum's sister, Tawnya McCallum, arrived at the Danielses' RV.             Daniels

invited them in. After a few minutes, Mary and Tawnya left the RV, leaving

McCallum and Daniels alone.         McCallum began to discuss a reconciliation

between Mary and Loni. Daniels testified that when he said he could do nothing

about the situation between Mary and Loni, McCallum became agitated. So

Daniels asked McCallum to leave.

       According to Daniels, McCallum reacted by pushing Daniels's shoulder,

causing Daniels to hit his head on the wood trim on the back of the couch. Daniels

then pushed McCallum into the entertainment center. According to Daniels,

McCallum then hit him. Daniels admits that he did not see what hit him but testified

that he saw McCallum coming toward him. He testified that he believes McCallum

punched him because nothing else in the area could have hit him that hard.

McCallum's blow broke Daniels's nose. In addition, the force of the impact broke

the lens of Daniels's glasses, and a shard of the lens went into Daniels's eye.

       After the altercation, McCallum ran out the door. A few seconds later,

Daniels heard a breaking window. Daniels discovered pieces of a ceramic owl in

the RV that had been in a planter outside the RV.

       Detective Brian Scott Wells investigated the case. Detective Wells testified

that when he first spoke with McCallum, McCallum denied any knowledge of an


                                             -2-
No. 75381-9-1/ 3


altercation. Later that day, McCallum contacted Detective Wells and told him that

he had gone to Daniels's RV with Mary and Tawnya and that McCallum may have

insulted Daniels's intelligence.   According to McCallum, Daniels then struck

McCallum on the lip. McCallum maintained that he left without hitting Daniels.

      The State charged McCallum with second degree assault and third degree

malicious mischief. At trial, the defense asserted a general denial, claiming that

the State had failed to prove intent. The defense called no witnesses. Neither

McCallum, nor Mary, nor Tawnya testified at trial.

      The jury convicted       McCallum of assault in the second degree

(RCW 9A.36.021) and acquitted him of the malicious mischief charge. McCallum

appealed his conviction, challenging the trial court's failure to give an adverse

inference instruction based on McCallum's failure to testify.2 We affirmed.3

       McCallum filed this PRP, asserting an ineffective assistance of counsel

claim. He supported his PRP with his own affidavit plus affidavits from his trial

counsel, Mary, Tawyna, and an experienced criminal defense attorney.

                                    ANALYSIS

       McCallum claims his trial counsel was ineffective for several reasons.

Because he does not show that his counsel's performance fell below an objectively

reasonable standard of care, his claim fails.




      2 Statev. McCallum, No. 71654-9-1, slip op. at 1 (Wash. Ct. App. June 29,
2015)(unpublished), http://www.courts.wa.gov/opinions/pdf/716549.pdf.
      3 McCallum, No. 71654-9-1, slip op. at 5.

                                           -3-
No. 75381-9-1 /4


                                Standard of Review

       To obtain collateral relief by a PRP, a defendant must show either an error

of constitutional magnitude that gives rise to actual prejudice or a nonconstitutional

error that "Inherently results in a complete miscarriage of justice.'"4

       Claims of ineffective assistance present mixed questions of law and fact,

which this court reviews de novo.5 This court examines the entire record to decide

whether the defendant received effective representation and a fair tria1.6 To

succeed in an ineffective assistance claim, the defendant must show that his

attorney's performance fell below an objective standard of reasonableness and

that the deficient performance prejudiced him.7 If a defendant submitting a PRP

meets this burden, then he has necessarily met his burden to show the actual and

substantial prejudice the PRP standard requires.5

       This court approaches an ineffective assistance of counsel claim with a

strong presumption that counsel provided effective representation.9 A petitioner

can "rebut this presumption by proving that his attorney's representation was

unreasonable under prevailing professional norms and that the challenged action




      "In re Pers. Restraint of Grantham, 168 Wash. 2d 204, 212, 227 P.3d 285
(2010)(quoting In re Pers. Restraint of Isadore, 151 Wash. 2d 294, 298, 88 P.3d 390
(2004)).
       5 In re Pers. Restraint of Fleming, 142 Wash. 2d 853, 865, 16 P.3d 610(2001).
       6 State v. Hicks, 163 Wash. 2d 477, 486, 181 P.3d 831 (2008).
       7 Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed.
2d 674(1984).
       8 In re Pers. Restraint of Crace, 174 Wash. 2d 835, 846-47, 280 P.3d 1102
(2012).
       9 In re Pers. Restraint of Davis, 152 Wash. 2d 647, 673, 101 P.3d 1 (2004).



                                             -4-
No. 75381-9-1 / 5


was not sound strategy."16 This court evaluates the reasonableness of counsel's

performance from "'counsel's perspective at the time of the alleged error and in

light of all the circumstances." We examine an attorney's action or inaction

according to what that attorney knew and what was reasonable at the time the

attorney made her choices.12 To satisfy the prejudice prong, the defendant must

show a reasonable probability that the result of the trial would have been different

without the attorney's deficient performance.13 "A reasonable probability is a

probability sufficient to undermine confidence in the outcome."14 If we conclude

that McCallum fails to establish either prong of the test, we need not inquire

further.16

                                    Self-Defense

       Primarily, McCallum contends that his counsel should have pursued a self-

defense theory. He specifically contends that his counsel had no legitimate tactical

reason for failing to present evidence of this defense at tria1.16



       10 Davis, 152 Wn.2d at 673(quoting Kimmelman v. Morrison, 477 U.S. 365,
384, 106 S. Ct. 2574, 91 L. Ed. 2d 305 (1986)).
       11 Davis, 152 Wn.2d at 673(quoting Kimmelman,477 U.S. at 384).
       12 Davis, 152 Wash. 2d at 722 (citing Hendricks v. Calderon, 70 F.3d 1032,
1036 (9th Cir.1995)).
       13 Strickland, 466 U.S. at 694.
       14 Strickland, 466 U.S. at 694.
       15 State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563(1996).
       16 Much of McCallum's petition is devoted to explaining the circumstances
at the law firm that McCallum hired to defend him. McCallum hired the Law Office
of Heidi Hunt to represent him. Cassandra Lopez de Arriaga, who worked for those
law offices, represented McCallum at trial. In her affidavit, Lopez de Arriaga
explains that at the time she was representing McCallum, Hunt's offices were in a
state of chaos. McCallum also submitted documentation about Hunt's subsequent
disbarment. Lopez de Arriaga explains that she was "extremely busy trying to

                                             -5-
No. 75381-9-1 /6


      McCallum's trial counsel instead asserted a general denial defense.

Counsel argued that the State had failed to prove beyond a reasonable doubt that

McCallum intended to assault Daniels. "Generally, choosing a particular defense

is a strategic decision 'for which there is no correct answer, but only second

guesses.'"17 "A fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time."19 McCallum's trial counsel now claims that she

believes that with the defense she presented, McCallum had no reasonable

chance of acquittal. But outside of the distorting effects of hindsight, we cannot

say that at the time of trial, an attorney could not have looked at the two defense

options and reasonably chosen to pursue a general denia1.19

       McCallum presents by affidavit some evidence he claims would have

supported a self-defense theory. Specifically, he claims that Daniels initiated the



manage all of Ms. Hunt's clients" and that she got very little sleep during that
period.
       These facts are not relevant to our decision. First, Hunt's misconduct as an
attorney and subsequent disbarment do not influence our decision because we
have no evidence that Hunt worked on McCallum's case. And Lopez de Arriaga's
claims that the work conditions affected her performance do not influence our
decision because in deciding ineffective assistance claims we use an objective
standard.
       17 Davis, 152 Wash. 2d at 745 (quoting Hendricks, 70 F.3d at 1041).
       18 Strickland, 466 U.S. at 689.
       18 State v. Piche, 71 Wash. 2d 583, 590, 430 P.2d 522(1967)("Counsel may,
as the trial progressed, have deemed it wise at the time to avoid issues which then
seemed frivolous and insubstantial on a sound tactical theory that to bring them up
would create an inference that the whole defense was frivolous and insubstantial
and might expose the defendant to a devastating rebuttal.").

                                           -6-
 No. 75381-9-1/ 7


 altercation by punching McCallum. He states, "I defended myself by putting my

 hands in front of me and striking Mr. Daniels." Yet, other evidence exposes the

 theory's weakness. In particular, McCallum's claim that he struck Daniels in self-

- defense is inconsistent with his previous statements to the police, where he first

 denied any altercation occurred and later denied striking Daniels at all. In addition,

 Daniels testified that McCallum was the initial aggressor and pushed Daniels,

 causing him to hit the back of his head.

        [I]n general, the right of self-defense cannot be successfully invoked
        by an aggressor or one who provokes an altercation, unless he or
        she in good faith first withdraws from the combat at a time and in a
        manner to let the other person know that he or she is withdrawing or
        intends to withdraw from further aggressive action.IM

        Evidence of the facts as McCallum now represents them in his petition

 would have been inconsistent with Daniels's testimony, as well as McCallum's

 statement to the police. In fact, the version of the facts he presents in his petition

 is his third version of what happened. By contrast, the theory that defense counsel

 chose was more consistent with McCallum's statements to the police and Daniels's

 own testimony. Thus, in light of the conflicting evidence at the time of trial, an

 attorney could reasonably decide that McCallum's best defense was a general

 denial.

        McCallum contends that his trial counsel's decision cannot be reasonable

 because she failed to thoroughly investigate the self-defense theory. "In order to

 make the adversarial process meaningful, defense counsel has a duty to


        20 State v. Riley, 137 Wash. 2d 904, 909, 976 P.2d 624 (1999).


                                              -7-
No. 75381-9-1 / 8


investigate all reasonable lines of defense."21 Defense counsel's failure to pursue

evidence corroborating a defense can be constitutionally deficient performance.22

But that does not mean that counsel must interview every conceivable witness.23

"At the least, a defendant seeking relief under a 'failure to investigate' theory must

show a reasonable likelihood that the investigation would have produced useful

information not already known to defendant's trial counsel."24

       McCallum contends that counsel's failure to interview Tawnya or call Mary

or Tawnya as witnesses was not a reasonable strategic decision. But nothing in

the record suggests that they witnessed the incident. Although they were present

for the incident, they were outside the RV and could not have seen the altercation

unfold. Thus,even if Tawyna and Mary had testified, they would not have provided

substantial evidence to support the self-defense theory. Because Tawyna and

Mary did not witness the altercation, trial counsel could reasonably decide that they

could not have corroborated McCallum's story in a significant way.

       McCallum asserts that the court should not speculate about what trial

counsel's motives might have been as there is no evidence that her choice of

defenses was made for a strategic reason.25 But we need not speculate about

counsel's actual motives because decisions about what defense theory to pursue


       21 Davis, 152 Wash. 2d at 744.
       22 Davis, 152 Wash. 2d at 739.
       23 Davis, 152 Wash. 2d at 739.
       24 Davis, 152 Wash. 2d at 739.
       25 See State v. Warren, 55 Wash. App. 645, 652, 654, 779 P.2d 1159(1989)
(declining to speculate about defense counsel's tactical reasons for not seeking to
sever trials).

                                            -8-
No. 75381-9-1/ 9


are strategic decisions and if we presume that counsel acted reasonably we can

conceive of a tactical reason for the decision.26

       In sum, after evaluating the relative merits of a general denial and a self-

defense theory, reasonable defense counsel could have concluded that the

general denial was a stronger strategy.

                                    Jury Instruction

       McCallum also claims that his counsel should have requested a no-duty-to-

testify instruction. The United States Supreme Court held in Carter v. Kentucky27

that a trial court must instruct the jury that it may not draw an adverse inference

from the defendant's failure to testify when the defendant requests it do so. This

rule protects a defendant's Fifth Amendment right against compulsory self-

incrimination.28 But some defendants do not want this instruction given because

they believe it highlights their silence.29 Thus,the use of the instruction is a tactical

choice.

       With his PRP, McCallum submitted an affidavit in which his counsel states,

"I always submit [a Carter] instruction, as a matter of practice. There was no

strategic reason for failing to propose this instruction." But when deciding whether

an attorney's performance was deficient, we employ an objective standard.3°


       26 Davis, 152 Wash. 2d at 745.
       27 450 U.S. 288, 299-303, 101 S. Ct. 1112, 67 L. Ed. 2d 241 (1981); see
also State v. Pavelich, 153 Wash. 379, 380, 279 P. 1102(1929).
       28 Carter, 450 U.S. at 300-03.
       29 State v. Dauenhauer, 103 Wash. App. 373, 376, 12 P.3d 661 (2000); State
v. King, 24 Wash. App. 495, 500, 601 P.2d 982(1979).
       39 Strickland, 466 U.S. at 687-88.



                                              -9-
No. 75381-9-1/ 10


Because we can conceive of a strategic reason for not requesting a Carter

instruction, defense counsel's performance was not objectively unreasonable for

failing to request a Carter instruction.

                          Failure To Object to Trial Testimony

       Next, McCallum contends that his counsel was ineffective for failing to

object to testimony at trial. "The decision of when or whether to object is a classic

example of trial tactics. Only in egregious circumstances, on testimony central to

the State's case, will the failure to object constitute incompetence of counsel

justifying reversal."31

       McCallum specifically contends that counsel's performance was deficient

when she failed to object to testimony that suggested McCallum had prior contact

with law enforcement. At trial, when the State asked Detective Wells about his

investigation and specifically how he got in contact with Tawnya, Detective Wells

stated, "I believe there was a case report from earlier in 2009 that was associated

with Ms. McCallum. That's howl [w]as able to kind of figure out who she was and

get a hold of her." When asked what attempts he made to contact McCallum,

Detective Wells stated,

       Essentially the same thing I had done to get ahold of[Tawnya], I did
       so with the name Gary McCallum, located some older 2009 case
       reports. I believe they were 2009. In one of those reports, Mr.
       McCallum had completed a written statement and on that statement
       it listed his occupation as Elite Painting Services.




       31   State v. Madison, 53 Wash. App. 754, 763, 770 P.2d 662(1989).

                                             -10-
No. 75381-9-1/ 11


       McCallum claims this evidence was prejudicial—and should have been

excluded under ER 404(b)—because it tells the jury that McCallum had multiple

earlier contacts with law enforcement. The State counters that an objection could

have highlighted this part of the testimony, required the State to defend its line of

questioning, and potentially revealed more unfavorable information. Indeed, this

passing mention of police contact does not indicate whether McCallum was a

suspect or a witness or the nature of the police interaction. The circumstances

here are not egregious, and an objection might have highlighted the testimony for

the jury.

       In a footnote, McCallum also claims that counsel was ineffective for failing

to object to (1) the lack of foundation for statements that the McCallums were

intoxicated,(2) the lack offoundation for statements that the owl had been used to

break the window,(3) hearsay testimony about the cost of repairing the window,

and (4)the relevance and prejudicial nature of a statement that Tawnya had a prior

case report in the law enforcement database. McCallum presents no argument

that these decisions were not made for strategic reasons or that they prejudiced

this case. McCallum does not rebut the presumption that counsel's inaction on

any of these occasions was a reasonable tactical choice.

                        Failure To Interview Dr. Roseberrv

       Next, McCallum contends that his counsel was ineffective for failing to

interview Dr. J. Michael Roseberry before trial. The State called Dr. Roseberry,

who examined Daniels in the emergency room, to testify about the night of the


                                           -11-
No. 75381-9-1 / 12


assault. Counsel objected to testimony about a medical record Dr. Roseberry had

created. The court asked, "Did anybody interview the doctor before now?"

Counsel did not respond to this question. McCallum takes this to mean that she

did not interview Dr. Roseberry.

      The State contends that the trial court's unanswered question is not

evidence that counsel failed to interview Dr. Roseberry before trial. McCallum

responds that the most reasonable interpretation of the record is that counsel did

not interview Dr. Roseberry. But we agree with the State that in the context of this

exchange, we cannot assume the inference McCallum asks us to draw, that no

pretrial interview occurred. Counsel's affidavit does not state that she did not

interview the doctor. Nor does McCallum provide a declaration from the doctor

that counsel did not interview him. McCallum has not, therefore, shown that

defense counsel was ineffective for failing to interview Dr. Roseberry.

                           Failure To Impeach Daniels

       Finally, McCallum contends that counsel's performance was ineffective

because she failed to impeach Daniels after he denied that McCallum could have

bounced off the entertainment center and hit him unintentionally. During cross-

examination, defense counsel asked Daniels, "When we met [at the police

department] before, do you remember telling me that you didn't see a fist, you

didn't see anything come at you, but it was possible after you pushed him he just

bounced onto you?" Daniels replied, "I don't remember telling you that."




                                           -12-
No. 75381-9-1 /13


       McCallum contends that this testimony should have prompted counsel to

impeach Daniels. He suggests that she could have used a transcript of the

conversation, an interview report, or an investigator present at the interview to

impeach him. But McCallum does not show that counsel had access to any such

materials. Because McCallum does not show that counsel had the ability to

impeach Daniels, he does not show that counsel's performance was deficient for

failing to do so.

                                 CONCLUSION

       Because McCallum does not show that his trial counsel's performance fell

below an objectively reasonable standard of care, his ineffective assistance claim

fails. We deny McCallum's petition.




WE CONCUR:
                                                   4,(
                                                 47/eig


                                          -13-